I am not in accord with the conclusion reached by Mr. Justice CLARK in this cause. The question at issue is whether plaintiff's two children shall live with him or with their grandparents. The *Page 418 
children's ages are seven and four. When the children were much younger the plaintiff and his wife had disagreements which ended in a separation, and later a divorce. The mother was awarded the custody of the children. Later she remarried and resided near the grandparents. Before her marriage, and since her death in 1925, the children have been with the grandparents. After the decease of the mother, plaintiff made an effort to get the children, but the grandparents refused to surrender them. He brought habeas corpus. An extended hearing was had, but the trial court refused the prayer of plaintiff's petition, and he reviews the proceedings on certiorari in this court.
The statute applicable in such circumstances provides:
"SECTION 6. The father or mother of the minor, and if one of them be deceased, then the survivor thereof, being respectively competent to transact their own business, and otherwise suitable, shall be entitled to the custody of the person of the minor and to the care of his education." * * * Act No. 344, Pub. Acts 1921 (Comp. Laws Supp. 1922, § 13955).
This statute, under the conditions presented by this record, gives the father the prima facie right to the custody of his children until the court finds that the father is incompetent to transact his own business or is otherwise unsuitable. There is no claim nor finding by the court that plaintiff is not competent to transact his own affairs. Neither is there any finding by the court that he is otherwise unsuitable to have the care and custody of the children. But the court does find that the grandfather's home, in which they have been living, is a more suitable place for them. This method of determining who should have the custody of one's children would, if carried to its logical conclusion, award all of the motherless or fatherless children to Henry Ford or John D. Rockefeller, because, *Page 419 
with their large means, they could do more and give the children greater advantages than any one else. A reasonable construction of this statute is not who can do the most for them, but whether the father or mother as survivor is a proper and suitable person to have the care and custody of them.
The case of In re Goldinger, 207 Mich. 99, and Partch v.Baird, 227 Mich. 660, were both cases where the contest was between the parent and the grandparent. The court in neither case found that the surviving parent was an unsuitable person to have the care of the children, and this court in both cases awarded the children to the parent.
  Some observations were made in Hibbette v. Baines, 78 Miss. 695
(29 So. 80, 51 L.R.A. 839), which are apropos to this situation:
"There is much loose talk in the books about the best interest of the child, and more as to the right of the father. In the effort to escape from the arbitrary rule laid down by the common law as to the father's right, the danger is lest the pendulum swing too far, under modern decisions, the other way; and too much disposition is manifest in some cases to consult, not the permanent well being of the child so much as its immediate enjoyment; to stand not at the center of the whole circumference of the facts making up the life of the child from childhood to manhood or womanhood, but in that segment of those facts relating merely to what will make the child happy at the age he may be when the custody is determined. Parental authority and affection are not antagonistic to filial obedience and happiness. They are reciprocal and correlative."
In the case of Griffin v. Gascoigne, 60 N. J. Eq. 256
(47 A. 25), where the contest was between the parent and the grandparent, the court made some pertinent observations:
"Such a view would take his child from the poor man and give it to his richer neighbor who might offer to adopt it. It would stand as a temptation to the *Page 420 
breaking of the family ties whenever the attractiveness of a child might tempt a stranger who could secure it a higher station in life, to make the struggle for its possession. In the rightful adjustment of the family relation, the child should occupy that station in life into which he is born. If his father is poor, he must share his poverty. If the father is cross and ill-tempered and is occasionally inebriated, these are distressful characteristics which may make the child's life less happy, but, until it is shown, that they are of such force and importance as to endanger the child's welfare in that place in life into which it has pleased God to call him, their existence constitutes no reason to deprive the father of his possession of his child."
The trial court not having determined that the father in the present case is unsuitable to have the care and custody of the children, we may examine the record to determine whether the father has the statutory qualification to demand and have the custody of them. Partch v. Baird, supra. The record shows that plaintiff is a resident of Lansing, and has a home in a good neighborhood, within four blocks of a schoolhouse. He has an established business, which last year yielded him $5,000; that he is remarried to a respectable woman, who has been a professional nurse, and who indicates her willingness to receive and care for the children. A large number of prominent people who knew him testified to his good character and good personal habits. Even the defendant and his wife testified to his good personal habits, and nothing derogatory was testified to except in connection with the divorce proceedings, or matters growing out of it.
If we take plaintiff's prima facie right to his children, and add to it the reputation given him by his neighbors and townspeople, he is entitled, in the law, to the custody of his children, and I am in favor of their being awarded to him, with costs to the plaintiff.
SHARPE, C.J., and STEERE and WIEST, JJ., concurred with BIRD, J. *Page 421